DETAILED ACTION


Claim status

This action is in response to applicant filed on 01/04/2022. 
Claims 1, 24, 25, 30, 31 and 32 have been amended.
Claims 1-18, 20 and 23 have been cancelled or previously cancelled.
Claims 19, 21-22 and 24-42 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 01/04/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 19, 21-22 and 24-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a pipeline leak detection apparatus for detection and location of a leak in a pipeline, the apparatus comprising: a first pressure sensing means fluidly connected to the pipeline, wherein the first pressure sensing means is located at or near a pump or a valve of the pipeline; a second pressure sensing means fluidly connected to the pipeline, wherein the second pressure sensing means is a known distance from the first pressure sensing means; a processor means, wherein the first pressure sensing means is communicatively connected to the processor means and wherein the second pressure sensing means is communicatively connected to the processor means; a memory storage means operatively coupled to the processor means; instructions stored in the memory storage means and executable by the processor means to instruct the apparatus to: open and close a valve to release an amount of fluid to create a first pressure wave for a first pressure event during an initial set-up of the apparatus; measure a first time difference for the first pressure wave using the first pressure sensing means and the second pressure sensing means;-2-4882-0890-2152.1Atty. Dkt. No. 124230-1000 calculate an actual rate of propagation for the first pressure wave using the processor means; measure a first density of the fluid using a density sensing means; calculate an initial calibration point for sonic velocity using the processor means; detect a second pressure wave for a second pressure event during operation of the apparatus; measure a second time difference for the second pressure wave using the first pressure sensing means and the second pressure sensing means; calculate a rate of propagation for the second pressure wave using the processor means; measure a second density of the fluid using the density sensing means; and calculating a re-calibration point for sonic velocity.

The closest prior art of record is Yang et al. (US 2011/0093220) in view of Alonso (US 2010/0312502) where it teaches a pipeline leak detection apparatus for detection and location of a leak in a pipeline, the apparatus comprising: a first pressure sensing means fluidly connected to the pipeline, wherein the first pressure sensing means is located at or near a pump or a valve of the pipeline; a second pressure sensing means fluidly connected to the pipeline, wherein the second pressure sensing means is a known distance from the first pressure sensing means; a processor means, wherein the first pressure sensing means is communicatively connected to the processor means and wherein the second pressure sensing means is communicatively connected to the processor means; a memory storage means operatively coupled to the processor means; instructions stored in the memory storage means and executable by the processor means to instruct the apparatus to: open and close a valve to release an amount of fluid to create a first pressure wave for a first pressure event during an initial set-up of the apparatus; measure a first time difference for the first pressure wave using the first pressure sensing means and the second pressure sensing means;-2-4882-0890-2152.1Atty. Dkt. No. 124230-1000 calculate an actual rate of propagation for the first pressure wave using the processor means. However, the cited reference fail to individually disclose, or suggest when combined, measure a first density of the fluid using a density sensing means; calculate an initial calibration point for sonic velocity using the processor means; detect a second pressure wave for a second pressure event during operation of the apparatus; measure a second time difference for the second pressure wave using the first pressure sensing means and the second pressure sensing means; calculate a rate of propagation for the second pressure wave using the processor means; measure a second density of the fluid using the density sensing means; and calculating a re-calibration point for sonic velocity.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically measure a first density of the fluid using a density sensing means; calculate an initial calibration point for sonic velocity using the processor means; detect a second pressure wave for a second pressure event during operation of the apparatus; measure a second time difference for the second pressure wave using the first pressure sensing means and the second pressure sensing means; calculate a rate of propagation for the second pressure wave using the processor means; measure a second density of the fluid using the density sensing means; and calculating a re-calibration point for sonic velocity in combination with the recited structural limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689